DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 4/12/22, are acknowledged and accepted.
Allowable Subject Matter
Claims 11-14, 16-17, 19-22, 24-26, 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowable over the prior art of record for at least the reason that even though the prior art discloses a motor vehicle display apparatus for displaying at least one display object, comprising: first and second display devices with respective display surfaces parallel to and facing each other, at least one of the first and second display devices being configured to generate the at least one display object in a first predetermined portion on the respective display surface, the respective display surfaces being reflecting display surfaces, each having a single display, forming a mirror shaft therebetween such that the respective display surfaces of the first display device and the second display device reflect one another within the mirror shaft,  the prior art fails to teach or reasonably suggest,  that the different levels of reflectance along a longitudinal direction of the display surface are independent of any display object generated, in combination with the other limitations of claim 11.
Claims 12-14, 16-17 are dependent on claim 11 and are allowable over the prior art of record for at least the same reasons as claim 11.
Claim 19 is allowable over the prior art of record for at least the reason that even though the prior art discloses a motor vehicle comprising: a motor vehicle display apparatus having first and second display devices with respective display surfaces parallel to and facing each other, at least one of the first and second display devices being configured to generate at least one display object in a first predetermined portion on the respective display surface, the respective display surfaces being reflecting display surfaces, each having a single display, forming a mirror shaft therebetween such that the respective display surfaces of the first display device and the second display device reflect one another within the mirror shaft,  the prior art fails to teach or reasonably suggest,  that the displays have different levels of reflectance along a longitudinal direction of the respective display surface independent of any display object generated, in combination with the other limitations of claim 19.
Claims 20-22, 24-26, 28 are dependent on claim 19 and are allowable over the prior art of record for at least the same reasons as claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rodriguez (US 11,132,975) discloses display devices incorporating display regions of different wavelengths in order to adjust an intensity of the pixel based on ambient light.  However, Rodriguez does not explicitly disclose the further limitations of claims in a motor vehicle display apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872